

EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is entered into as of January 1, 2013
(the “Effective Date”), by and between Travelzoo Local Inc., a subsidiary of
Travelzoo Inc., a Delaware corporation (the “Company”) with principal corporate
offices at 590 Madison Avenue, 37th Floor, New York, NY 10022, and Mark Webb,
whose address is currently at 123 Egypt Lane, East Hampton, New York 11937
(“Employee”). The Company and Employee are at certain times each referred to
herein as a “Party”, and collectively referred to herein as “the Parties.”
WHEREAS, the Company and Employee are Parties to an Employment Agreement dated
February 27, 2012 and May 22, 2012, and the Parties desire to supersede those
prior Agreements with this Agreement;
WHEREAS, the Company desires to retain Employee as President, Travelzoo
Entertainment and Local Deals, and Employee desires to perform such service for
the Company, on the terms and conditions as set forth herein;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
Parties as follows:
1.    Duties and Scope of Employment.
(a)    Position. Employee shall be employed as President, Travelzoo
Entertainment and Local Deals. Travelzoo Entertainment and Local Deals includes
all activities regarding Local Deals in the North America and Europe.
(b)    Duties. During the term of Employee’s employment with the Company,
Employee shall devote his full time, skill and attention to his duties and
responsibilities as the President, Travelzoo Entertainment and Local Deals,
which Employee shall perform faithfully, diligently and competently, and
Employee shall use his best efforts to further the business of the Company.
During the term of the Agreement, Employee agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company, except that this
provision shall not be interpreted to prohibit Employee from involvement in any
charitable or community activity/organization that he is currently involved in,
or may become involved in, and that does not materially interfere with his
ability to perform his duties under this Agreement. Employee shall be permitted,
to the extent such activities do not materially and adversely affect the ability
of Employee to fully perform his duties and responsibilities hereunder, to
(i) manage Employee’s personal, financial and legal affairs, (ii) serve on civic
or charitable boards or committees, and (iii) with the consent of the Company
(which consent shall not be unreasonably withheld), serve as a member of the
board of directors or as an advisor of any noncompeting business.
2.    Term of Employment. Subject to the provisions of this Section 2, Employee
and the Company retain the right to terminate this Agreement at any time, for
any reason or no reason, and with or without Cause (as hereinafter defined), and
with or without notice. Nothing in this Agreement shall be deemed to alter the
at-will nature of Employee’s employment with the Company, and the at-will nature
of Executive’s employment shall not otherwise be modified except in a writing
signed by both Employee and the Chief Executive Officer. Notwithstanding the
foregoing, the provisions of Section 5, 6 and 11 of the Agreement shall survive,
and continue in full force and effect, after any termination or expiration of
this Agreement, irrespective of the reason for the termination or any claim that
the termination was wrongful or illegal.
(a)    Termination by Company without Cause. If Employee is terminated by the
Company without Cause, Employee shall receive his Base Salary and Benefits for a
period of six (6) months (“Severance Pay”) in equal installments on the dates on
which the Employee’s Base Salary would otherwise have been paid if Executive’s
employment had continued for such period, with such installments paid in
accordance with the Company’s normal payroll dates in effect on the date of such
termination of employment. Such Severance Pay shall be subject to Section 2(d)
as a condition precedent to payment of any Severance Pay.
(b)    Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, if Employee is terminated for “Cause” as defined herein or dies at
any time, Employee will receive only payment of his Base Salary and benefits
through the date of termination or death. For purposes of this Agreement,
“Cause” shall mean that the Employee has (i) continually failed to perform his
duties under this Agreement for a period of thirty (30) days after written
notice from the Company setting forth with particularity such failure, (ii)
committed an act of fraud upon the Company or breached his duty of loyalty to
the Company, (iii) committed a felony or a crime of dishonesty, fraud or moral
turpitude under the laws of the United States or any state thereof; (iv)
misappropriated any funds, property or rights of the Company; (v) violated the
Company’s policies regarding workplace conduct, discrimination, sexual
harassment, etc.; (vi) willfully failed or refused, following receipt of an
explicit directive from the Company, to comply with the material terms of this
Agreement; or (vii) failed or refused to cooperate with the Company, or at the
Company’s request any governmental, regulatory or self-regulatory agency or
entity, in providing information with respect to any act or omission in
performing his duties as an employee of the Company, if such request is made
connection with any criminal or civil actions, administrative or regulatory
proceedings or investigations against or relating to the Company by any
governmental, regulatory or self-regulatory agency or entity.
(c)    Termination of Employee following a “Change of Control”. If a Change of
Control, as hereinafter defined, occurs, and Employee is not offered a position
of comparable pay and responsibilities within thirty (30) days of the Change of
Control in the same geographic area in which he worked immediately prior to a
Change of Control, and Employee resigns within sixty (60) days after the Change
in Control, Employee shall receive his Base Salary for a period of one (1) year
(“Severance Pay”), benefits, and pro rata performance bonus pursuant to
paragraph 3(b) earned through the date of termination. Any such Severance Pay
shall be paid in equal installments on the dates on which the Employee’s Base
Salary would otherwise have been paid if Executive’s employment had continued
for such period, with such installments paid in accordance with the Company’s
normal payroll dates in effect on the date of such termination of employment.
Any payments and benefits payable pursuant to this Section 2(e) shall be subject
to Section 2(e) as a condition precedent. For purposes of this Agreement,
"Change of Control" means (i) a merger, consolidation, reorganization or other
transaction in which the Company does not survive and in which securities
possessing more than 50% of the total combined voting power of the Company's
outstanding voting securities are transferred or issued to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or (ii) the sale, transfer or other disposition of all or
substantially all of the Company's assets
(d)Employee Resignation. Employee understands that if he resigns during the Term
of this Agreement he must give six weeks’ notice. He shall only receive the Base
Salary and benefits earned as of the date of termination.
(e)     Severance Pay Conditions. Employee shall be required to sign, deliver
and not revoke a General Release substantially in the form attached hereto as
Exhibit A by no later than sixty (60) days following the Employee’s termination
of employment as a condition precedent to payment of any amounts or benefits
payable pursuant to any provision of Section 2 of this Agreement. Any such
payments or benefits shall begin as soon as practicable following the effective
date of such release, provided that if the sixty (60) day period following the
date of the Employee’s termination of employment spans two calendar years, any
such payments shall begin no earlier than the first day of such second calendar
year regardless of the effective date of such release. Any Severance Pay or
other separation pay and benefits shall be subject to the usual and applicable
required withholdings and payroll taxes.
(f)    Code Section 409A Compliance. Notwithstanding anything herein to the
contrary, in the event that the Employee is determined to be a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986 as amended, and the regulations and other guidance promulgated there under
(“Code Section 409A”), for purposes of any payment on termination of employment
hereunder, payment(s) shall be made or begin, as applicable, no earlier than the
first payroll date which is more than six months following the date of
separation from service, but only to the extent required to avoid any adverse
tax consequences to the Employee under Code Section 409A. For purposes of this
Agreement, a termination of employment shall only be deemed to occur if such
termination of employment constitutes a “separation from service” within the
meaning of Code Section 409A. For purposes of Code Section 409A, the right to
Severance Pay hereunder shall be treated as a right to a series of separate
payments.
3.    Compensation and Fringe Benefits.
(a)Base Salary. Effective January 1, 2013, Employee will receive a salary at the
annualized rate of $420,000 (Four Hundred and Twenty Thousand Dollars) (the
“Salary”) annualized, which shall be paid periodically in accordance with normal
Company payroll practices and subject to the usual and applicable required
withholdings. Employee understands and agrees that neither his job performance
nor promotions, commendations, bonuses or the like from the Company give rise to
or in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of this Agreement. Base Salary will be reviewed with
CEO on June 1, 2013
(b)Quarterly Management Bonus. Effective, January 1, 2013, Employee will be
eligible to participate in a quarterly Performance Bonus plan (“Quarterly
Performance Bonus”), under which Employee may receive, in addition to his
Salary, a bonus in an amount between zero and $92,000 (Ninety-Two Thousand
Dollars). Employee must be employed by the Company through the last day of the
quarter in order to receive any Quarterly Performance Bonus attributable to such
quarter with the following exceptions: the bonus for such quarter shall be
prorated only if the last calendar quarter is less than a full quarter because
Employee’s employment is terminated without Cause under Section 2(a).
The following schedule applies for calculating a bonus.


Quarterly worldwide Entertainment and Local Deals revenue target met or
exceeded, per the official operating budgets
Bonus is paid on a progression model, in increments of 0.01% improvement.
90% Achievement = 60% Payout = $18,000
100% Achievement = 100% Payout = $30,000
110% Achievement = 120% Payout = $36,000
Quarterly worldwide Entertainment and Local Deals operating income target met or
exceeded, per the official operating budgets
Bonus is paid on a progression model, in increments of 0.01% improvement.
80% Achievement = 60% Payout = $18,000
100% Achievement = 100% Payout = $30,000
120% Achievement = 120% Payout = $36,000
Quarterly assessment of Executive’s leadership and management performance, as
determined by the Chief Executive Officer
Up to $20,000

Leadership goal will be agreed upon quarterly by the CEO, subject to the
business needs. Employee will receive the full Leadership bonus in Q1 2013.
Other bonus amounts are subject to the official budget and the Company’s Chief
Executive Officer will determine if the criteria are met.
The Company shall notify Employee of any changes to the Performance Bonus in
writing.
Any bonus payments, if applicable, shall be made no more than 60 days of the end
of the calendar quarter, and will be subject to the usual and applicable
withholding and payroll taxes.
(d)Vacation and Holiday Pay. Employee shall receive five (5) weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides eight (8) paid holidays each year, along with two (2) “floating
holidays” which can be used by Employee at any time.
(f)    Other Benefits. Employee will be entitled to participate in or receive
such benefits under the Company’s employee benefit plans and policies and such
other benefits which may be made available as in effect from time to time and as
are provided to similarly situated employees of the Company, subject in each
case to the generally applicable terms and conditions of the plans and policies
in question.
4.    Expenses. The Company will pay or reimburse Employee for reasonable
travel, entertainment or other expenses incurred by Employee in the furtherance
of or in connection with the performance of Employee’s duties hereunder in
accordance with the Company’s established policies. The amount of expenses
eligible for reimbursement during a calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year. Reimbursement of an
eligible expense shall in no event occur later than the last day of the calendar
year following the calendar year in which such expense was incurred. The right
to expenses reimbursements in connection with the agreement is not subject to
liquidation or exchange for another benefit.
5.    Certain Covenants.
(a)    Intellectual Property Rights.
(i)    Employee agrees that the Company will be the sole owner of any and all of
Employee’s “Discoveries” and “Work Product,” hereinafter defined, made during
the term of his employment with the Company, whether pursuant to this Agreement
or other duties performed on behalf of the Company. For purposes of this
Agreement, “Discoveries” means all inventions, discoveries, improvements, and
copyrightable works (including, without limitation, any information relating to
the Company’s software products, source code, know-how, processes, designs,
algorithms, computer programs and routines, formulae, techniques, developments
or experimental work, work-in-progress, or business trade secrets) made or
conceived or reduced to practice by Employee during the term of his employment
by the Company, whether or not potentially patentable or copyrightable in the
United States or elsewhere. For purposes of this Agreement, “Work Product” means
any and all work product relating to Discoveries.
(ii)    Employee shall promptly disclose to the Company all Discoveries and Work
Product. All such disclosures must include complete and accurate copies of all
source code, object code or machine-readable copies, documentation, work notes,
flow-charts, diagrams, test data, reports, samples, and other tangible evidence
or results (collectively, “Tangible Embodiments”) of such Discoveries or Work
Product. All Tangible Embodiments of any Discoveries or Work Project will be
deemed to have been assigned to the Company as a result of the act of expressing
any Discovery or Work Product therein.
(iii)    Employee hereby assigns and agrees to assign to the Company all of his
interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee’s identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee’s employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee’s agreement to assign to the Company any of his rights as set forth in
this Section 5(a)(iii) applies to all inventions other than an invention (a) in
which no equipment, supplies, facility or trade secret information of the
Company was used (b) was developed entirely upon Employee’s own time (c) does
not relate to Company business or to the Company’s actual or anticipated
research or development and (d) does not result from any work performed by
Employee for the Company.
(iv)    At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company’s interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee’s signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in his behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by his; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.
(v)    To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
“work made for hire” or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee’s other obligations to assign intellectual property rights under this
Agreement.
(vi)    The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee’s employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee’s employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, his assignees
permitted under this Agreement, executors, administrators, and other
representatives.
(b)    Exposure to Proprietary Information.
(i)    As used in this Agreement, “Proprietary Information” means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term “Proprietary Information” does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.
(ii)    In recognition of the special nature of his employment under this
Agreement, including his special access to the Proprietary Information, and in
consideration of his employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.
(c)    Use of Proprietary Information; Restrictive Covenants.
(i)    Employee acknowledges that the Proprietary Information constitutes a
protectable business interest of the Company, and covenants and agrees that
during the term of his employment, whether under this Agreement or otherwise,
and after the termination of such employment, he will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of his duties for the Company.
(ii)    Employee will not, during the term of this Agreement, anywhere within
the United States (the “Restricted Territory”), directly or indirectly (whether
as an owner, partner, shareholder, agent, officer, director, employee,
independent contractor, consultant, or otherwise):
1.    perform services for, or engage in, any business or segment of a business
which generates its revenues primarily from the development, publishing, or sale
of online advertisements for travel companies and daily deals (the “Products”);
2.    perform services for, or engage in, any business or segment of a business
that operates a travel search engine or daily deals (i.e. Groupon, Living
Social, Amazon Offer, Google Offers) (the “Products”)”;

(iii)    Employee will not, during the term of this Agreement or, for a period
of one year thereafter (the “Restricted Period”), anywhere within the Restricted
Territory, directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant, or
otherwise):
1.    except on behalf of the Company use the Company’s Proprietary Information
to, solicit any person or entity who is, or was at any time during the
twelve-month period immediately prior to the termination of Employee’s
employment with the Company, a customer of the Company for the sale of the
Products or any product or service of a type then sold by the Company for which
Employee provided any assistance in planning, development, marketing, training,
support, or maintenance; or
2.    solicit for employment any person who is, or was at any time during the
twelve-month period immediately prior to the termination of Employee’s
employment with the Company, an employee of the Company.
(d)    Scope/Severability. The Parties acknowledge that the business of the
Company is and will be national and international in scope and thus the
covenants in this Section 5 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time deems the Restricted Period
unreasonably lengthy, or the Restricted Territory unreasonably extensive, or any
of the covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).
(e)    Return of Company Materials upon Termination. Employee acknowledges that
all records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Employee or coming into his possession by virtue of his
employment by the Company are and will remain the property of the Company. Upon
termination of his employment with the Company, Employee shall immediately
return to the Company all such items in his possession and all copies of such
items.
6.    Equitable Remedies.

(a)    Employee acknowledges and agrees that the agreements and covenants set
forth in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary for
the protection of the Company’s business interests, that irreparable injury will
result to the Company if Employee breaches any of the terms of said covenants,
and that in the event of Employee’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that, in the event of any actual or threatened breach by his of any of
said covenants, the Company will be entitled to immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 6 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove. Employee agrees that notwithstanding the arbitration provision in Section
11, the Company may apply to a court of competent jurisdiction, in accordance
with Section 11(c) of this Agreement, to obtain the provisional equitable relief
referenced in this Section 6.
(b)    Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.
(c)    In the event of any judicial determination that any of the covenants in
Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the extent deemed necessary by the court to render them
reasonable and enforceable, and that the court enforce them to such extent.
7.    Assignment. This Agreement shall be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Employee upon
Employee’s death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.
8.    Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if delivered
personally, one (1) day after mailing via Federal Express overnight or a similar
overnight delivery service, or three (3) days after being mailed by registered
or certified mail, return receipt requested, prepaid and addressed to the
parties or their successors in interest at the addresses listed above, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid.
9.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
10.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s employment
relationship with the Company, and supersede in their entirety any and all prior
agreements and understandings concerning Employee’s employment relationship with
the Company.
11.    Resolution of Disputes Regarding Employment.
(a)    The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, or to any
aspect of the employer/employee relationship or the termination of that
relationship, to mediation. The Parties shall mutually select the mediator and
shall equally pay for the costs of the mediator.
(b)    If and only if a mediation is unsuccessful, and the dispute or
controversy is not resolved within 30 days after a mediation, either party may
submit the matter to binding arbitration, to the extent permitted by law, to be
held in New York, New York in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the "Rules"). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator's decision in any court having jurisdiction. The
arbitrator may award the prevailing party in any such attorneys’ fees and costs
incurred in connection therewith.
(c)    The arbitrator shall apply New York law to the merits of any dispute or
claim, without reference to rules of conflict of law. Employee hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
New York County, New York as the exclusive jurisdiction for any action or
proceeding arising from or relating to this Agreement and/or relating to any
arbitration in which the Parties are participants.
(d)    Employee understands that nothing in this Section modifies Employee's
at-will status. Either the Company or Employee can terminate the employment
relationship at any time, with or without cause, subject only to the
restrictions set forth in Section 2 above.
(e)    Employee has read and understands Section 11, which discusses
arbitration. Employee understands that by signing this agreement, employee
agrees to submit any future claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law, and that this arbitration clause constitutes a waiver of employee's right
to a jury trial and relates to the resolution of all disputes relating to all
aspects of the employer/employee relationship, including but not limited to, the
following claims:
(i)    Any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;
(ii)    Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to the New York Human Rights Act, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, and the Fair Labor Standards Act;
(iii)    Any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.
(f)    The Parties may apply to any court of competent jurisdiction (in
accordance with Section 11(c)) for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without abridgment of the powers of the
arbitrator.
 


12.    No Oral Modification, Cancellation or Discharge. This Agreement may only
be amended, canceled or discharged in writing signed by Employee and the
Company.
13.    Governing Law. This Agreement shall be governed by the laws of the State
of New York.
14.    Acknowledgment. Employee acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES.


COMPANY:
TRAVELZOO LOCAL INC.
By:     
Title:     
Date:     


EMPLOYEE:
        
MARK WEBB
Date:     





1